BARFIELD, Judge.
Maurice Freeman appeals his judgment and sentence for sale of cocaine and possession of cocaine with intent to sell, each a violation of section 893.13(l)(a), Florida Statutes (1985), asserting that multiple punishments for the two crimes, arising out of a single drug transaction involving the same controlled substance, violated double jeopardy principles. We agree and remand to the trial court with instructions to vacate one of Freeman’s convictions and to recalculate his sentence on the authority of Wheeler v. State, 549 So.2d 687 (Fla. 1st DCA 1989). We also hold that the trial court did not commit reversible error in refusing to instruct the jury on entrapment. See Canty v. State, 471 So.2d 676 (Fla. 1st DCA 1985); Cruz v. State, 465 So.2d 516 (Fla.), cert. denied, 473 U.S. 905, 105 S.Ct. 3527, 87 L.Ed.2d 652 (1985).
JOANOS and WIGGINTON, JJ., concur.